            Case 4:20-cv-01419-JM Document 9 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WILLIE TIDWELL,                                                                    PLAINTIFF
#1410-19

v.                                   4:20CV01419-JM-JTK

HARRIS, et al.                                                                   DEFENDANTS

                                            ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.        Plaintiff=s Amended Complaint against Defendants is DISMISSED, for failure

to state a claim upon which relief may be granted.

       2.      This dismissal constitutes a Astrike@ within the meaning of the PLRA.

       3.      The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

       IT IS SO ORDERED this 19th day of January, 2021.




                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE



                                                1
